DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claims 1, 11, 20, Nagata US 9,161,332 teaches location estimation device and method for estimating location of interference source; Kim et al US 10,419 teaches method of estimating position of interference signal source and apparatus thereof. However, the teaching of the prior art either combined or alone fails to teach analyzing a reflected wave structure in the propagation space using the received at least one signal; setting a variable array structure corresponding to a signal measurement environment of the propagation space based on information of the interference signal source; detecting a plurality of signals reflected in all directions of the propagation space by controlling a size of an aperture based on the variable array structure; and estimating a position of the inference signal source using the reflected wave structure and the plurality of signals reflected in all directions.
Dependent claims 2-10, 12-19 are allowable for the same reason.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
  3.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nhan T. Le whose telephone number is 571-272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649